Exhibit 99.1 CHAIRMAN OF PAN AMERICAN SILVER, ROSS BEATY, RECEIVES VIOLA MACMILLAN AWARD DURING PDAC Vancouver, British Columbia – March 9, 2010 - Pan American Silver Corp. (PAAS: NASDAQ; PAA: TSX) (“Pan American” or the “Company”) is pleased to announce that Mr. Ross Beaty, the Company’s founder and Chairman, was presented with the prestigious Viola MacMillan Award at last night’s Prospectors and Developers Association of Canada (“PDAC”) gala awards dinner, in Toronto. The Viola MacMillan Award, named in honour of the PDAC’s longest serving President, recognizes members of the Canadian mining community that have demonstrated leadership in the management and financing of the exploration for, and development of mineral resources throughout the world. Mr.
